SUPREME COURT OF THE STATE OF NEW YORK
             Appellate Division, Fourth Judicial Department

1394
CAF 13-00780
PRESENT: CENTRA, J.P., PERADOTTO, CARNI, LINDLEY, AND VALENTINO, JJ.


IN THE MATTER OF KENNETH R. TIDD,
PETITIONER-RESPONDENT,

                     V                                              ORDER

MICHELLE L. HACKETT, RESPONDENT-APPELLANT.


EMILY A. VELLA, SPRINGVILLE, FOR RESPONDENT-APPELLANT.

ADAM W. KOCH, WARSAW, FOR PETITIONER-RESPONDENT.

JAMES ANDREW MUSACCHIO, ATTORNEY FOR THE CHILD, GOWANDA.


     Appeal from an order of the Family Court, Cattaraugus County
(Judith E. Samber, R.), entered December 3, 2012 in a proceeding
pursuant to Family Court Act article 6. The order, among other
things, designated petitioner as the primary residential parent of the
subject child.

     It is hereby ORDERED that the order so appealed from is
unanimously affirmed without costs for reasons stated in the decision
at Family Court.




Entered:   December 27, 2013                       Frances E. Cafarell
                                                   Clerk of the Court